Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/16/2021 has been entered.

Claim Status
Claims 18-35 are pending. Claims 18-35 are being examined in this application. 

Response to Amendment
The declaration under 37 CFR 1.132 filed on 7/16/2021 is sufficient to overcome the rejection of claims 18-22, 25-30 and 32-35 based upon 35 USC 102(a)(1), and the rejection of claims 18-22, 24-30 and 32-35 based upon 35 USC 103(a).

Claim Objections
Claims 19-20 and 23 are objected to because of the following informalities: Claim 19 recites “……between 200 Da and 12 000”. The space between “12” and “000” should of between 2500 Da and 3600 Da”. Claim 23 should be rewritten to recite “The composition as claimed in claim 18, wherein the composition is in a liquid state”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

This is a new rejection.
Claims 29-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims recite a use without any active, positive steps delimiting how this use is actually practiced (see MPEP 2173.05(q)). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


This is a new rejection.
Claims 21 and 29-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 21 recites the limitations "the anionic peptides", "the neutral peptides", and "the cationic peptides" in lines 5-7.  There is insufficient antecedent basis for these limitations in the claim.
	Claim 22 recites the limitation "the hydrophilic peptides", in line 8.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 29-33 recite a use without any active, positive steps delimiting how this use is actually practiced (see MPEP 2173.05(q)).  
	With respect to claim 34, it is unclear how a composition is configured to be disposed in human food. To overcome this rejection, the claim should be rewritten to recite “A human food composition comprising  composition as claimed in claim 18

Allowable Subject Matter
Claims 18-20, 22-28 and 35 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658